Affirming.
The appellant, Lucy Taylor, sued the appellee to require it to elect her as a teacher in the Board Tree Hollow subdistrict school of Bell county. The court denied her petition.
Two teachers were to be chosen for this school. Cordell Miracle, on February 1st, filed with the board the recommendation of Boyd Slusher, one of the trustees, and on April 1st the recommendation of B.F. Simpson, the other trustee. Sophia Wilson, on February 1st, filed the recommendation of Slusher and Vanus. Cox, who it later developed was not a legal trustee because of nonresidence in the district. Elsie Rowlett, on February 2d, filed her recommendation signed by Slusher only (for which she had paid $35 and obtained his receipt). Lucy Taylor, on April 1st, filed her recommendation signed by both Slusher and Simpson. Slusher signed it when be was too drunk to stand alone and to know what he was doing.
It is provided by section 4399-9 of the Statutes, 1934 Supplement, that after a written recommendation has been filed with the county board a trustee cannot withdraw his nomination except for legal cause or by permission of the board. Slusher's nomination of Cordell Miracle and Sophia Wilson as teachers in this school had been filed on February 1st, and no attempt *Page 254 
had been made to withdraw either of them when his recommendation of the appellant was filed on April 1st. Hence, the board was without authority to consider her nomination.
Judgment affirmed.